        Case 1:18-cv-04476-LJL-SLC Document 100 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                                   Plaintiffs,
                                                                CIVIL ACTION NO.: 18 Civ. 4476 (LJL)(SLC)
         against
                                                                   ORDER REGARDING ESI PROTOCOLS
THE CITY OF NEW YORK, et al.,

                                   Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Court is in receipt of Defendants’ letter at ECF No. 98 and Plaintiffs’ letter at ECF No.

99 regarding ESI protocols and ORDERS as follows:

         Defendants shall search the 24 custodians outlined in their letter (ECF No. 98) as well as

the following six (6) custodians proposed by Plaintiffs who were involved in promotional

interviews:

                   1.   Andrea Montgomery – EMS Deputy Chief;
                   2.   Pamela Lassiter – FDNY Chief Diversity Officer (until 2015);
                   3.   Toma Acholonu – FDNY EEO representative;
                   4.   Sabrina Jiggets – FDNY EEO representative;
                   5.   Nneka Martin – FDNY EEO representative; and
                   6.   Ruth Mariampolski, FDNY EEO representative.

         Should discovery from these 30 custodians illustrate a compelling need for documents

from additional custodians, Plaintiffs may renew their request for additional custodians at that

time.


Dated:             New York, New York
                   May 27, 2020                                  SO ORDERED
